Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1, 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, and 19, the term “small animal” is not clearly defined in the claim or the specification, and one of ordinary skill in the art would not understand the meaning of the term.
Claims 4-18 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog (US Pub. 2016/0208442 A1) in view of Hundley (US Pub. 2015/0298443 A1).
Regarding claim 1, Herzog discloses a railroad barrier along first and second rails of one or more railroad tracks, the barrier comprising: 
an animal stop having an animal stop face configured to be positioned between the first and second rails to inhibit the movement of the small animals along the first and second rails (Fig. 1, lateral shanks 13);
the animal stop face having opposite first and second sides and a length extending between the first and second sides (Fig.1 , securing elements 6,7);
the length corresponding to a distance between the first and second rails such that when the animal stop face is positioned between the first and second rails the first and second sides are positioned adjacent the first and second rails, respectively, to inhibit the movement of the small animals between the animal stop face and the first and second rails (Fig. 1, lateral shanks 13 span a distance between first and second 
and a support coupled to the animal stop face and configured to be secured to at least one of a railroad bed, a ground, the first and second rails, or a railroad tie to position and hold the animal stop face between the first and second rails (Fig.1, securing elements 6, 7 fastens the lateral shank 13 to the first and second rails).
However, Herzog does not disclose the animal stop facie being arcuate as taught by Hundley (Fig. 4, Hundley shows use of a curved beam).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of Herzog to include the curvature of Hundley to better enable an animal to turn around if stuck.
Regarding claim 3, Herzog as modified discloses an animal stop face that is configured to inhibit the movement of the small animals in a first direction and to direct the small animals in a second direction that is generally opposite the first direction (The curvature of the beam would allow for this to happen).
Regarding claim 4, Herzog as modified discloses an animal stop face that is concave (Concave is a surface that is curved inwards).
Regarding claim 5, Herzog discloses the first and second sides of the animal stop face are configured to engage the first and second rails, respectively (Fig. 1, securing elements 6 and 7 engage with the first and second rails).
Regarding claim 6, Herzog discloses the animal stop includes a central stop (Fig. 1, base shank 12);

Regarding claim 7, Herzog discloses the first tab defines the first side of the animal stop face and the second tab defines the second side of the animal stop face (Fig. 1, securing elements 6 and 7 are attached on either end of the lateral shank 13 and define the extents of its length).
Regarding claim 8, Herzog discloses the claimed invention except for the first and second tabs are resiliently deflectable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the tabs out of a pliable material so that they are capable of accommodating different gauges of railroad track, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 9, Herzog discloses first and second tabs are configured to engage a web of the first and second rails (Fig. 1, securing elements 6 and 7 are capable of engaging with the web of rail if the barrier were made slightly longer).
Regarding claim 10, Herzog discloses the first and second tabs have a height at the first and second sides of the animal stop face about equal to or less than a height of a web of the first and second rails (Fig. 1, securing elements 6 and 7 are shorter in height than the rails).
claim 11, Herzog discloses the claimed invention except for the height of the first and second tabs at the first and second sides of the animal stop face is equal to or less than about 5 inches.  It would have been an obvious matter of design choice to designate the height of the tabs to less than 5 inches as required by design constraints, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 12, Herzog discloses the animal stop face has a height equal to or less than a height of the first and second rails (Fig. 1, barrier is shorter than first and second rails).
	Regarding claim 13, Herzog discloses the claimed invention except for the height of the animal stop face is equal to or less than about 8 inches.  It would have been an obvious matter of design choice to designate the height of the animal stop face to less than 8 inches as required by design constraints, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 15, Herzog discloses the support includes at least one fastener opening configured to receive a fastener to secure the support to at least one of the ground or the railroad tie (Pg. 2, [0022]: “The locking element is, for example, a locking pin which can be guided through an opening in the securing element and through an opening in the cover or in said flap. The locking pin can be secured by means of a loss prevention device to the cover or to the securing element”).
claim 16, Herzog discloses the support is a generally planar flange (Fig. 6, projection 20 in conjunction with securing element 6 can be considered a planar flange with thread 23 and opening 24).
Regarding claim 17, Herzog discloses the claimed invention except for the length is equal to or less than about 60 inches.  It would have been an obvious matter of design choice to set the distance to 60 inches as the gauge of the train tracks dictates, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 18, Herzog discloses the claimed invention in combination with the first and second rails (Fig. 1, two rails 8).
Regarding claim 19, Herzog discloses a method for inhibiting and re-directing the movement of small animals along first and second rails of one or more railroad tracks, the method comprising: 
positioning a railroad animal barrier between the first and second rails, the railroad animal barrier including an animal stop face configured to inhibit the movement of the small animals along the first and second rails (Fig. 1, barrier is placed between rails. A small animal could possibly be stopped by the placement of the barrier); 
the animal stop face having opposite first and second sides and a length extending between the first and second sides, the length corresponding to a distance between the first and second rails such that the first and second sides are positioned adjacent the first and second rails, respectively (Fig. 1, securing elements 6 and 7 are separated by a length between the two rails and attached to the first and second rails 
and blocking the movement of the small animal along the first and second rails with the animal stop face by re-directing the animal in a direction that is generally away from a location along the first and second rails (Fig. 1, A small animal could possibly be stopped by the placement of the barrier and redirected regardless of the initial intent of the barrier).
However, Herzog does not disclose the animal stop facie being arcuate as taught by Hundley (Fig. 4, Hundley shows use of a curved beam).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of Herzog to include the curvature of Hundley to better enable an animal to turn around if stuck.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herzog (US Pub. 2016/0208442 A1) in view of Hundley (US Pub. 2015/0298443 A1), and further in view of Metal Forming Magazine.
Regarding claim 14, Herzog discloses as modified discloses the claimed invention except for the animal stop is an arcuate flange. The use of an arcuate flange is taught by Metal Forming Magazine (“…implementation of a new 20-metric-ton Strippit PX punch press from LVD, boasting 3 in. of punch-die clearance for optimum forming capabilities, equipped with a custom Wilson Tool Opti-Bend tool designed to flange curved profiles”).
.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant argues that the claimed invention would prevent “small animals” from becoming inside of railroad tracks. In response to the applicant’s argument, the size of the animal is not the only factor that would prevent them from traversing a railroad track. For example, an animal that is “small” but is still able to jump the height of the track would not need the claimed invention to ensure its safety. 
Applicant argues that as amended, the claimed invention would re-direct an animal away from the tracks. In response to the applicant’s argument, the railroad barrier of Herzog could conceivably re-direct an animal that is unable to traverse the barrier, away from the barrier.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642